For the reasons stated in the original opinion the matters set out in the motion for rehearing cannot be considered. There is some attempt made in said motion to overcome the difficulty and authorize this court to consider the statement of facts and bills of exception, but it is wholly insufficient to do so. It is sought to show that appellant's grandmother "had an arrangement with the court reporter and paid a part on the statement of facts" within forty days after the trial. It is not shown, however, in the proffered evidence on this allegation just when the statement of facts was delivered by the court reporter. No effort is made to show any further attempt to get a statement of facts or even that they were not actually received in time for filing, other than the allegation of the attorneys in the motion, which cannot be accepted as proof of the fact under the rules.
It is stated further that the attorneys were unable to prepare their bills of exception until the statement of facts was received. This, likewise, is only an allegation in the motion and would not be sufficient under any condition to authorize this court to grant the relief which is sought.
For the reasons stated in the original opinion the motion for rehearing is overruled.